DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment is made of the amendment filed 11/12/20.  Accordingly the application has been amended.  
Claim Objections
Claim 8 is objected to because of the following informalities:  the claim recites “positioning a bracket relative to the bolts” however claim 1 previously recites “a bracket” it is unclear if the “a bracket” of claim 8 is in addition to or the same as the bracket of claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
The claim recites providing a bracket “having circular holes”, the limitations “having circular holes” were not previously claimed limitations however they are not first shafts of the first set of fasteners and the second shafts of the second set of fasteners extend through the circular holes, such that the first set of fasteners and the second set of fasteners do not translate relative to either the bracket, the first track or the second track.”  This paragraph was not previously included in the claims and therefore the entirety of the paragraph appears to be newly added limitations/amendment that are not properly identified as such as there are underlining and strikethrough notations inconsistent with the appropriate status of the limitations.  Furthermore these limitations are confusing as the claim previously recites “sliding the first heads of the first set of fasteners into the at least one first track” and “sliding the second heads of the second set of fasteners into the at least one second track..” which contradicts the limitations that the “fasteners do not translate relative to the either the bracket, the first track, or the second track”.  Which is it, do they slide in the track or do they not translate relative to the track?  Accordingly, claim is confusing and the meets and bounds cannot be determined.  The claims will be examined as best understood.
Claim 5 recites the claim limitations such that the first/second set of fasteners cannot be inserted into or pulled through a gap formed by the respective edges.  However the claim later recites “coupling the first member to the second member with the bracket and both the first set of fasteners and the second set of fasteners”.  From the figures and disclosure of applicant’s invention it appears that at least at portion of the fasteners extend through (i.e are inserted into or pulled through, where at least the shaft of the fastener) a gap formed by the edges of the track.  Accordingly it is unclear 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “a bracket having circular holes” and “extend through the circular holes”.  The specification and drawings to not show or describe circular holes, therefore it is not clear that at the time the application was filed the inventor had possession of the claimed invention.
The claim also recites that the first and second heads “cannot pass through the first/second gap” The specification and drawings do not show or describe this in a way 
Claim 5 recites that the first and second sets of fasteners are “sized and shaped, such that the fasteners cannot be inserted into or pulled through a gap formed by the edges”.  The specification and drawings to not show or describe this feature.  Rather the specification at paragraph 0009 recites “that the head of the fastener can be inserted or removed from the middle of the extruded member” and “slots may be located in the tracks to facilitate removal and insertion of fasteners from the extruded member without being at the end of the extruded member).  This appears to contradict the claim limitations that the fasteners cannot be inserted into or pulled through a gap formed by the edges.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chauveau (FR 2587067-as previously presented) in view of Halfen Framing Systems (as previously noted) and/or in view of Mechanical Behaviour of Bolt-Channel joining technology for aluminum structures (Fiorino et al- Construction and Building Materials document, as submitted in the application filed 8/13/2020).
Claim 1.Chauveau discloses a method for assembling a canopy having hidden fasteners, comprising: 
providing an extruded first member (20 or 21) having at least one first track (25/32) and an integral first canopy face; 
wherein the at least one first track is T-shaped having a first edge and a second edge (as seen in figure 3 and as annotated below); 
wherein the first edge and the second edge are spaced apart (as seen in the figures) forming a first gap; 
providing an extruded second member (the other of 20,21) having at least one second track and an integral second canopy face;
wherein the at least one second track is T-shaped having a first edge and a second edge (as seen in the figures);
wherein the first edge and the second edge are spaced apart forming a second gap (as seen in the figures); 
providing a bracket having holes (26); 
providing a first set of fasteners (17 and/or 15 and/or 13), each fastener having a first head and a first shaft (as seen in the figures); 

coupling the first member to the second member with the bracket and both the first set of fasteners and the second set of fasteners to make the first canopy face of the first member aligned with the second canopy face of the second member (as noted in the figures and translation);
wherein the first shafts of the first set of fasteners and the second shafts of the second set of fasteners extend through the holes, such that the first set of fasteners and the second set of fasteners do not translate relative to either the bracket, the first track, or the second track.
Chauveau does not expressly disclose that the bracket has circular holes or sliding the first heads of the first set of fasteners into the at least one first track of the first member, the sliding being lengthwise relative to the at least one first track, the first heads being sized and shaped, such that the first heads cannot rotate within the first gap and cannot pass through the first gap; 
wherein the spacing of the first edge and the second edge preclude the first heads of the first set of fasteners from rotating in the at least one first track; 
sliding the second heads of the second set of fasteners into the at least one second track of the second member, the sliding being relative to the at least one second track, the second heads being sized and shaped, such that the second heads cannot rotate within the second gap and cannot pass through the second gap;
wherein the spacing of the first edge and the second edge preclude the second heads of the second set of fasteners from rotating in the at least one second track; .

For example, Halfen Framing Systems discloses providing extruded members having a track and providing a bracket and fasteners having a head and a shaft and lengthwise sliding the head of the fasteners into the track wherein the spacing of the first edge and the second edge preclude the heads of the fasteners from rotating in the track the heads being sized and shaped, such that the heads cannot rotate within the gap and cannot pass through the gap.  Additionally Construction and Building Materials document as previously submitted discloses a method for assembly extruded members having a track, bracket with circular holes and first and second sets of fasteners by sliding the heads of the fasteners into the respective track, the sliding being lengthwise relative to the track, the heads being sized and shaped, such that the heads cannot rotated within the gap of the track and cannot pass through the gap.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the fasteners of Chauveau to be any of the non-rotating fasteners of Halfen Systems (for example as seen at pages 3-20 and 59) or as noted in the Fiorino et al document (see least figure 2) to achieve the predictable result a fastener that avoids unintentional unlocking/disassembly and provides a secure fastening of adjacent members that resists pullout.
Chauveau does not expressly disclose that the holes of the bracket are circular. The Fiorino et al document “Construction and Building Materials” discloses a bracket In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).  
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to pursue known design options and modify the holes of the bracket of Chauveau to be circular to achieve the predictable result of a secure connection that resists bolt pull out and connection failure.
Claim 2. The method for assembling a canopy having hidden fasteners according to claim 1, wherein the steps of providing an extruded first member having at least one track and providing an extruded second member having at least one track further comprises: 
sizing the at least one track of the first member to prevent the first set of fasteners rotating relative to the first member; 
sizing the at least one track of the second member to prevent the second set of fasteners rotating relative to the first member; and 
wherein a width of the at least one track in the first member is so narrow as prevent the first set of fasteners rotating relative to the first member (as noted in the combination of Chauveau in view of Halfen Systems and/or Fiorino et al where at least Halfen Systems and Fiorino et al disclose the width of the at least one track is so narrow as to prevent the fasteners rotating relative to the members).
Claims 3,7.  The method for assembling a canopy having hidden fasteners according to claims 1,5 further comprising: 
uncoupling the first member from the second member with the bracket and both the first set of fasteners and the second set of fasteners; sliding the first set of fasteners 
Chauveau in view of Halfen Systems and/or Fiorino et al does not expressly disclose providing a third member having at least one/two track(s); and sliding the first set of fasteners into the at least one/two track(s) of the third member; and coupling the third member to the second member with the bracket and both the first set of fasteners and the second set of fasteners.
The Office takes Official Notice that it is known replace damaged parts with replacement parts.  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide a third member having at least one/two track(s); and slide the first set of fasteners into the at least one/two track(s) of the third member, the sliding being lengthwise relative to the at least two tracks (as noted above); and coupling the third member to the second member with the bracket and both the first set of fasteners and the second set of fasteners to achieve the predictable result of replacing a damaged part without disassembling or damaging the whole assembled construction.
Claim 4. The method for assembling a canopy having hidden fasteners according to claim 1, further comprising: providing at least a second track (another 25/32 as seen in the figures) in the first member; and providing at least a second track (another 25/32 as seen in the figures) in the second member.
Claim 5.  A method for assembling a canopy having hidden fasteners, comprising: 

wherein the at least two tracks of the first member are each T-shaped (as seen in the figures), having: first respective edges for each track of the at least two tracks; 
second respective edges for each track of the at least two tracks (as seen in the figures); 
providing an extruded second member (the other of 20 or 21) having at least two tracks (25/32 as seen in figure 3 and the annotated figure below); 
wherein the at least two tracks of the second member are each T-shaped (as seen in the figures), having: third respective edges for each track of the at least two tracks; 
fourth respective edges for each track of the at least two tracks (as seen in the figures); 
providing a bracket (26); 
providing a first set of fasteners (17 and/or 15 and/or 13); 
providing a second set of fasteners  (17 and/or 15 and/or 13); and 
coupling the first member to the second member with the bracket and both the first set of fasteners and the second set of fasteners.
Chauveau does not expressly disclose sliding the first set of fasteners into the at least two tracks of the first member, the sliding being lengthwise relative to the at least two tracks; sliding the second set of fasteners into the at least two tracks of the second member, the sliding being lengthwise relative to the at least two tracks;

wherein the first set of fasteners are all sized and shaped, such that the first set of fasteners cannot be inserted into or pulled through a gap formed by the first respective edges and the second respective edges;
wherein the second set of fasteners cannot be inserted into or pulled through a gap formed by the third respective edges and the fourth respective edges.
However it is known in the art to provide sets of fasteners for aligning members including lengthwise sliding the fasteners into the tracks where the spacing of the first edge and second edges preclude the fasteners from rotating in the tracks and wherein the fasteners are sized and shaped such that the fasteners cannot be inserted into or pulled through a gap formed by the edges.  
For example, Halfen Framing Systems discloses providing extruded members having a track and providing a bracket and fasteners and lengthwise sliding the fasteners into the track wherein the spacing of the first edge and the second edge preclude the fasteners from rotating in the track and wherein the fasteners are sized and shaped such that the fasteners cannot be inserted into or pulled through a gap formed by the edges.  Additionally Construction and Building Materials document as previously submitted discloses a method for assembly extruded members having a track, bracket with circular holes and first and second sets of fasteners by sliding the heads of the fasteners into the respective track, the sliding being lengthwise relative to 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the fasteners of Chauveau to be any of the non-rotating fasteners of Halfen Systems (for example as seen at pages 3-20 and 59) or as noted in the Fiorino et al document (see least figure 2) to achieve the predictable result of a fastener that avoids unintentional unlocking/disassembly and provides a secure fastening of adjacent members that resists pullout.
Claim 6. The method for assembling a canopy having hidden fasteners according to claim 5, wherein the steps of providing an extruded first member having at least two tracks and providing an extruded second member having at least two tracks further comprises: sizing the at least two tracks of the first member to prevent the first set of fasteners rotating relative to the first member; and sizing the at least two tracks of the second member to prevent the second set of fasteners rotating relative to the first member (as seen in the figures of Halfen Systems and Fiorino et al, where they are sized to prevent rotation).
Claim 8.  The method for assembling a canopy having hidden fasteners according to claim 1, wherein at least one of the first set of fasteners and the second set of fasteners comprises bolts (as noted in Chauveau and Halfen Systems and Fiorino et al).
Claim 9. The method for assembling a canopy having hidden fasteners according to claim 1, further comprising: securing the bracket to the first member and the second member with a set of nuts (13 of Chauveau; where Halfen System and Fiorino et al also 
Claim 10.  The method for assembling a canopy having hidden fasteners according to claim 1, further comprising: providing the extruded first member having a gutter portion (as seen generally at 20; see annotated figure below).
Claim 11.  The method for assembling a canopy having hidden fasteners according to claim 10, wherein the at least one track of the first member is disposed outside the gutter portion (as seen in the figure 3 of Chauveau).
Claim 12.  The method for assembling a canopy having hidden fasteners according to claim 1, further comprising: providing the extruded second member having a gutter portion (as seen in the annotated figure below).
Claim 13.  The method for assembling a canopy having hidden fasteners according to claim 12, wherein the at least one track of the second member is disposed outside the gutter portion (as seen in at least figure 3 of Chauveau).
Claim 14.  The method for assembling a canopy having hidden fasteners according to claim 1, wherein the at least one track of the second member is provided, having: a third edge; and a fourth edge; wherein the third edge and the fourth edge are spaced apart (as seen in the figures).
Claim 15.  The method for assembling a canopy having hidden fasteners according to claim 14, wherein the spacing of the first edge and the second edge preclude the second set of fasteners from rotating in the at least one track of the second member (as noted above in view of Halfen Systems and Fiorino et al).

Claim 17.  The method for assembling a canopy having hidden fasteners according to claim 5, further comprising: providing both the extruded first member and the extruded second member with respective gutter portions (as noted in the annotated figure below).
Claim 18. The method for assembling a canopy having hidden fasteners according to claim 17, wherein the at least two tracks of the first extruded member are disposed outside the gutter portion of the first extruded member (as noted in the annotated figure below).
Claim 19.  The method for assembling a canopy having hidden fasteners according to claim 17, wherein the at least two tracks of the second extruded member are disposed outside the gutter portion of the second extruded member (as seen in the annotated figure below).
Claim 20.  The method for assembling a canopy having hidden fasteners according to claim 5, wherein the coupling of the first member to the second member with the bracket and both the first set of fasteners and the second set of fasteners is a coupling without welding such that the members and bracket can be disassembled and .


    PNG
    media_image1.png
    480
    633
    media_image1.png
    Greyscale

Response to Arguments
Applicant's arguments filed 11/12/20 have been fully considered but they are not persuasive.  Applicant’s argument that Halfen does not suggest that such bolt connections could be used or incorporated in the assembly of a canopy is not persuasive.  Clearly Halfen discloses that the connections can be used in various building and structural applications.  Additionally the Fiorino et al document discloses the use of such fasteners in various building and structural applications.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L LAUX whose telephone number is (571)272-8228.  The examiner can normally be reached on M, TH, F 8am-1pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JESSICA L. LAUX
Examiner
Art Unit 3635



/JESSICA L LAUX/           Primary Examiner, Art Unit 3635